Case 1:20-cv-02367-JMS-TAB Document 1 Filed 09/11/20 Page 1 of 4 PageID #: 1




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION


JOHN D. VOELKER
     Plaintiff,

v.                                                CASE NO. 1:20-cv-2367


POOJA KILARU and
ENTERPRISE RAC COMPANY
OF BALTIMORE, LLC,
     Defendants.


                            NOTICE OF REMOVAL OF ACTION

       Defendant Enterprise RAC Company of Baltimore, LLC, by counsel, and for its Notice of

Removal of Action, Enterprise RAC Company of Baltimore, LLC, states as follows:

       1.      On July 14, 2020, Plaintiff filed his Complaint for Damages against Defendants,

Enterprise Leasing Company of Indianapolis, LLC and Kilaru Pooja, in the Hendricks Superior

Court Civil Division 1, under Cause Number 32D01-2007-CT-000117.

       2.      On July 23, 2020, Plaintiff filed his Amended Complaint for Damages against

Defendants, Defendants, Enterprise Leasing Company of Indianapolis, LLC and Kilaru Pooja.

       3.      On August 28, 2020, Counsel for Defendant Enterprise Leasing Company of

Indianapolis, LLC was made aware that the proper defendant for purposes of this lawsuit was

Enterprise RAC Company of Baltimore, LLC (hereinafter “Enterprise”) and subsequently relayed

this information to Plaintiff’s counsel.

       4.      On September 4, 2020, Plaintiff filed his Second Amended Complaint for Damages

against Defendants Enterprise RAC Company of Baltimore, LLC and Pooja Kilaru.



                                              1
Case 1:20-cv-02367-JMS-TAB Document 1 Filed 09/11/20 Page 2 of 4 PageID #: 2




        5.      Counsel for Defendant Enterprise accepted service and filed their Appearances on

September 10, 2020.

        6.      In his Second Amended Complaint for Damages, Plaintiff alleges that on June 6,

2020, he was involved in a Motor Vehicle Accident that caused him injuries and damage.

Specifically, Plaintiff alleges that he “has incurred medical expenses and other special expenses

and will incur future medical expenses, loss of enjoyment of life and property damage”.

        7.      Defendant Enterprise contends that this cause is removable under 28 U.S.C. § 1332

and none of the impediments to removal under 28 U.S.C. § 1445 are present in this action.

        8.      Specifically, Defendant represents that diversity of citizenship exists as follows:

                a. Plaintiff is a citizen of the State of Indiana.

                b. Defendant Enterprise RAC Company of Baltimore, LLC is a limited liability

                     company formed under the laws of Delaware. Its principal place of business is

                     in Baltimore, Maryland.

                c. Enterprise Holdings, Inc. is the sole member of Defendant Enterprise RAC

                     Company of Baltimore, LLC. Enterprise Holdings, Inc. is incorporated under

                     the laws of Missouri with its principal place of business in Missouri.

                d. Defendant Pooja Kilaru is a citizen of the State of Illinois.

        9.      Defendant Enterprise certifies that to the best of its knowledge, information and

belief, the amount in controversy exceeds Seventy-Five Thousand Dollars ($75,000.00), exclusive

of interest and costs based on September 8, 2020 correspondence with Plaintiff’s counsel that his

client is seeking damages in excess of $75,000.

        10.     Counsel for Co-defendant Pooja Kilura was consulted as to this filing and does not

object to its filing and further joins in its filing.




                                                        2
Case 1:20-cv-02367-JMS-TAB Document 1 Filed 09/11/20 Page 3 of 4 PageID #: 3




        11.     This Notice of Removal is being filed with the Court within thirty (30) days after

determining that the basis for diversity jurisdiction exists.

        12.     Copies of all pleadings filed in the state court action that are in the possession of

Defendant are attached as “Exhibit A”.

        13.     Contemporaneously, a written notice is being provided to all adverse parties and to

the Clerk of the Hendricks Superior Court, Civil Division 1 that this Notice of Removal is being

filed in this Court.

        WHEREFORE, Defendant, Enterprise RAC Company of Baltimore, LLC, prays that the

entire state court action pending in the Hendricks Superior Court, Civil Division 1 of Indiana,

under Cause Number 32D01-2007-CT-000117, be removed to this Court for all further

proceedings.

        Dated: September 11, 2020.




                                               Respectfully Submitted,

                                               KOPKA PINKUS DOLIN PC


                                                       By: /s/Jessica N. Hamilton
                                                       Jessica N. Hamilton (Atty #34268-71)
                                                       Leslie B. Pollie, (#Atty No. 25716-49)
                                                       Attorneys for Defendant Enterprise RAC
                                                       Company of Baltimore, LLC




                                                   3
Case 1:20-cv-02367-JMS-TAB Document 1 Filed 09/11/20 Page 4 of 4 PageID #: 4




                               CERTIFICATE OF SERVICE

       I hereby certify that on September 11, 2020, the foregoing has been filed through the
Court’s ECF system and notice has been electronically served on all counsel of record. Parties
may access this filing through the Court’s system.


Norris Choplin Schroeder LLP
101 West Ohio Street Ninth Floor
Indianapolis, IN 46204-4213
Cynthia Lasher
Bradley Wombles
clasher@ncs-law.com
bwombles@ncs-law.com

Mark Ladendorf
Ladendorf Law
7310 North Shadeland Ave
Indianapolis, IN 46250
mark@ladendorf.com
                                                  /s/Jessica N. Hamilton
                                                  Jessica N. Hamilton


KOPKA PINKUS DOLIN PC
550 Congressional Blvd.
Suite 310
Carmel, IN 46032
Tel: (317) 818-1360
Fax: (317) 818-1390
Email: jnhamilton@kopkalaw.com




                                              4
